Title: Arthur S. Brockenbrough to James Madison, 31 January 1829
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Va
                                
                                January 31st 1829
                            
                        
                         
                        After the resignation of Major Spottswood I appointed Mr John N Rose Hotel Keeper. But as Mr Rose was not
                            entirely prepared to take charge of the Hotel immediately, I have made an arrangement with him, that Major Spottswood
                            should continue as Hotel Keeper untill the end of this Session. He is then to be appointed and to take charge of one of
                            the Hotels with the approbation of the Board of Visitors or of the Executive committee—I shall make known to Genl Cocke
                            this arrangement—With great respect Sir your Obt Sevt
                        
                        
                            
                                A S Brockenbrough Proct.
                            
                        
                    